DETAILED ACTION
Claims 1-14 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.
Applicant’s election without traverse of Group I claims 1-13 in the reply filed on November 17, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU et al (U.S. Patent 7,977,249).
With regards to claim 1, Liu discloses a method for forming a semiconductor structure, comprising: providing a substrate (101); forming a stop layer (102) over the substrate (101); forming a dielectric layer (103) over the stop layer (102); forming a first opening (104) in a dielectric layer (103), the first opening exposing a portion of the etch stop layer (Figure 1 Col. 6 lines 4-29); modifying the portion of the stop layer exposed at a bottom of the first opening to form a modification layer (Col 7 lines 40-67, Col. 8 lines 1-34); and removing the modification layer to form a second opening form the first opening (Col. 8 lines 44-53).
With regards to claim 2, Liu discloses a plasma processing is performed to modify the portion of the stop layer exposed at the bottom of the first opening (Col. 7 line66-Col. 8 line22).
With regards to claim 3, Liu discloses wherein the stop layer is made of silicon nitride (Col. 6 lines 10-11) and the modification layer is made of a material including silicon oxide (Col. 7 line 66- Col. 8 lines11).
With regards to claim 4,
With regards to claim 5, Liu discloses wherein the modification layer is removed by a wet etching process (Col. 7 lines 50-52, Col. 8 lines 52-53) and an etching solution used in the wet etching process includes a hydrogen fluoride solution (Claim 15 discloses aqueous HF).
With regards to claim 13, Liu discloses further including forming a conductive plug in the second opening (Col. 6 lines 37-38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (U.S. Patent Application Publication 2017/0168389) in view of LIU et al (U.S. Patent 7,977,249).
With regards to claim 1, Park discloses a method for forming a semiconductor structure comprising: providing a substrate (200); forming a stop layer (220) over the substrate (200); forming a dielectric layer (225) over the stop layer (220) (Paragraphs [0092]-[0100] Figure 7-9); forming a first opening (260) in the dielectric (225), the first opening (260) exposing a portion of the stop layer (220) and etching the stop layer to form a second opening from the first opening (Paragraph [0111] discloses 260 may be etched into the dielectric layer 225 and wherein the first etch 220 may be partially etched or later sequentially etched
Park does not discloses modifying the portion of the stop layer exposed at a bottom of the first opening to form a modification layer and removing the modification layer to form a second opening from the first opening.
Liu discloses a method for forming a semiconductor structure, comprising: providing a substrate (101); forming a stop layer (102) over the substrate (101); forming a dielectric layer (103) over the stop layer (102); forming a first opening (104) in a dielectric layer (103), the first opening exposing a portion of the etch stop layer (Figure 1 Col. 6 lines 4-29); modifying the portion of the stop layer exposed at a bottom of the first opening to form a modification layer (Col 7 lines 40-67, Col. 8 lines 1-34); and removing the modification layer to form a second opening form the first opening (Col. 8 lines 44-53).
It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Park to include the modification as rendered obvious by Liu because the reference of Liu teaches that such method allow for the removal of silicon nitride from contacts and interconnects without changing the critical dimension of the recess (Col. 4 lines 56-64) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching the modification step as rendered obvious by Park. MPEP 2143D
With regards to claim 2, the modified teaching of Park renders obvious a plasma processing is performed to modify the portion of the stop layer exposed at the bottom of the first opening (Liu Col. 7 line 66-Col. 8 line22).
With regards to claim 3, the modified teachings of Park renders obvious wherein the stop layer is made of silicon nitride (Park Paragraph [0098], Liu Col. 6 lines 
With regards to claim 4, the modified teachings of Park renders obvious wherein the processing gas used in the plasma processing process is oxygen (Liu Col. 8 lines 1-11).
With regards to claim 5, the modified teachings of Park renders obvious wherein the modification layer is removed by a wet etching process (Liu Col. 7 lines 50-52, Col. 8 lines 52-53) and an etching solution used in the wet etching process includes a hydrogen fluoride solution (Liu Claim 15 discloses aqueous HF).
With regards to claim 6, the modified teachings of Park renders obvious wherein the substrate includes a base substrate (200) and an isolation layer (210) disposed over the base substrate; an interconnection structure (215) is provided in the isolation layer (210); and the isolation layer (210) exposes a portion of the interconnection structure (215) (Park Paragraphs [0092]-[0101] Figures 7-8).
With regards to claim 7, the modified teachings of Park renders obvious wherein the second opening (260) exposes the interconnection structure (215) (Park Figure 11 Paragraph [0111] discloses etching the upper layers and the first etch stop layer 220 in order to expose lower contact 215).
With regards to claim 8, the modified teachings of Park renders obvious wherein the interconnection structure is made of a material including a metal (Park Paragraph [0093] discloses a conductive layer
With regards to claim 9, the modified teaching of Park renders obvious wherein the dielectric layer includes: a first dielectric (225) located over the stop layer (220); and a second dielectric (235) located over the first dielectric (225), wherein the first opening (260) is formed in the second dielectric (235) and the first dielectric layer (Park Figure 11 Paragraphs [0092]-[0100], [0111]).
With regards to claim 10, the modified teachings of Park renders obvious wherein the first dielectric layer (225) is made of a material including silicon oxide (Park Paragraph [0100]) and the second dielectric (235) is made of a material including silicon nitride (Park Paragraph [0100]).
With regards to claim 11, the modified teachings of Park renders obvious wherein forming the first opening int eh first and the second dielectric layer include: forming a patterned mask layer (250) over the second dielectric layer (235), the patterned mask layer (250) exposing a portion of the second dielectric layer (235 (Park Figure 10 Paragraph [0110]-[0113]) and forming the first opening by etching the second dielectric layer (235) and the first dielectric layer (225) using the patterned mask layer as an etch mask until the stop layer (220) is exposed (Park Figure 10-11 Paragraphs [0110]-[0111] disclose etching upper layers until the etch stop layer 220 is partially etched).
With regards to claim 12, the modified teachings of Park renders obvious a dry etching process is performed to etch the second dielectric layer and the first dielectric layer (Park Paragraph [0112]).
With regards to claim 13, the modified teachings of Park renders obvious further including forming a conductive plug in the second opening (Park Paragraphs [0117]-[0118]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713